 PLATON FABRICS CORP.3554.The petitions in these cases sought separate units of all employeesof the Selling Corporations, other than office clerical employees, sales-men, and supervisors.At the initial hearing in this case, prior to thesale of the corporations, the Employer contended that only a singleunit of all employees of all corporations was appropriate.ThePetitioner indicated its willingness to represent such a unit but leftthe question to the Board to decide. The Employer has not departedfrom its basic contention that a single unit is appropriate.However,it does argue that if the Board should find such a unit to be appropri-ate, the employees of Ritchie Gas of Cornelia, Inc., and Rural GasService, Inc., two corporations which allegedly were also purchased bySuburban since the first hearing in this matter and placed under thedirection of Division Manager Weatherly, must also be included inthe unit.We do not agree. The employees sought by the Petitionerconstitute a readily identifiable group of the Employer's present em-ployees, with a common employment history, who perform similarfunctions for basically the same remuneration and under the sameworking conditions.The fact that the Employer may have otheremployees who share some of thesamecommunity of interests does notpreclude the establishment of the employees involved herein as a sep-arate unit,10 especially in the circumstances of this case.Accordingly,in the absence of a bargaining history on a broader basis we find thatthe following employees of the Purchasing Corporations constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.All employees including fuel-truck drivers, installation men, andservicemen, but excluding salesmen,"' office clerical employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]io CompareSouthern Wyoming Utilities Company, and Pacific Power&Light Company,131 NLRB 1333n Contrary to the contentions of the Employer,we findthatsalesmenhaveinsufficientcommunity of interests with the Employer's other employees to require their inclusion inthe unit.Platon Fabrics Corp.andDistrict 65, Retail,Wholesale andDepartment Store Union,AFL-CIO.CaseNo. ?-CA-7636.September 2,6, 1961DECISION AND ORDEROn March 9, 1961, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.133 NLRB No. 43. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and the General Counsel filed a supportingbrief.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board dismissed the complaint.]'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with thiscaseto a three-member panel [Chairman McCulloch andMembersRodgers andLeedom].2 Chairman McCulloch would find that the second interrogation, accompanied as it wasby an attempt to induce employees to withdraw from the Union, violated Section 8(a) (1).INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that the Company has violated Section 8(a)(1) ofthe National Labor Relations Act, as amended, 73 Stat. 519, by interrogating its em-ployees concerning their membership in and activities and sympathy for the Union;by inducing its employees not to become or remain members of the Union or supportit;by threatening its employees in order so to induce them; and by withholdingholiday pay from employees Roy Smith and Cornelius Anderson because they weremembers of the Union and because they engaged in other protected concerted ac-tivities.(Violation of Section 8(a)(3) of the Act in the latter connection is notclaimed.)The answer, as amended, denies the allegations of unfair labor practices.A hearing was held before Trial Examiner Lloyd Buchanan at New York, NewYork, on January 3, 1960.At the conclusion of the hearing, counsel were heardin oral argument.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a New York corporation with prin-cipal office and place of business in the city and State of New York, is engaged inthe importation and sale of velveteens and other textiles; that during the year preced-ing issuance of the complaint herein it caused to be imported, sold, and distributedat its place of business, products valued at more than $50,000, of which productsvalued at more than $50,000 were furnished to various named enterprises, each ofwhich annually handles and ships goods valued at more than $50,000 directly outof the State wherein such enterprise is located; and that the Company is engagedin commerce within the meaning of the Act.It was stipulated and I find that the Union is a labor organization within the mean-ing of the Act.II.THE ALLEGED VIOLATION OF SECTION 8 (A) (1)The Company is a family enterprise, and its officers are Benjamin Platovsky, presi-dent; Nathan Platovsky, secretary; and Leo Platovsky, treasurer.Nathan and Leoare Benjamin's sons.On or about August 22, 1960, the Union commenced an organizational campaignamong the Company's employee. (Earlier efforts were also mentioned at the hearing.While this was not definitely stated, the unit evidently consists of Cornelius Ander-son and Roy, also referred to as Leroy, Smith, who work as shipping clerks, deliver-men, etc.)The Company also employs two bookkeepers, one of whom is thedaughter of the elder Platovsky and sister of the other two.Anderson and Smithsigned union cards on September 1.On or about the afternoon of September 9, Dicker and Cohen, general organizersfor the Union, called on the Company and told Nathan Platovsky that Anderson andSmith had joined the Union, which now requested recognition and negotiation of acollective-bargaining contract.Platovsky asked to be excused, left the room, and in-quired of the two employees whether they had signed. Informed by them that they PLATON FABRICS CORP.357had, he returned to the union representatives and made an appointment to meet themon September 14 to discuss a contract. Since that time the Company and Unionhave held a series of contract discussions, and negotiations were still being conductedat the time of hearing herein.According to Nathan Platovsky, whom I credit in the face of Anderson's contrarytestimony, the latter, spokesman for the two employees, or "leader," told him thathe had been forced to sign the card.Confronted with the claim of representation,Platovsky could lawfully inquire of his employees as he at that time did.It appears from a composite of the credited testimony that later that afternoonPlatovsky sent for Anderson and Smith and asked whether that was their final deci-sion.Anderson answered in the affirmative, and Smith "agreed." Platovsky thenreminded Anderson that he had kept him on when work was slow and when Andersondrank on the job; and he suggested that Anderson write to the Union and let themknow that he did not want to join.Anderson replied that he would not write to theUnion, and that Platovsky could fire him if he wanted to. (This last was an un-necessary show of independence which reflects on and explains the employees' laterconduct.)To Smith, Platovsky pointed out that he had been kept on despiteabsences.Smith, passive throughout, apparently did not reply.In view of Anderson's earlier statement concerning alleged coercion, it was under-standable and lawful for Platovsky to ask again that very afternoon before bargain-ing or believing that the Union in fact represented the employees. In this con-nection I credit Platovsky's testimony that in 1958 or 1959 Anderson had told himthat he had been sent to the Union but was not interested.Although denying this,Anderson testified that he had been asked to sign before the date on which he did,and by "quite a few fellows."The suggestion that Anderson sever his union connection is not denied.But likethe interrogation, this inducement is understandable in the light of possible coercionto sign, and was minimal.As for the reminders of past favors or condonation ofimproper behavior, these are hardly to be regarded as a threat of different treatmentin the future.They are rather of the nature of "we've always treated you right"reminders, which are argumentative and may or may not be persuasive, but are notregarded as violative.We come now to the issue of withholding of holiday pay.The Platovskys- areorthodox Hebrews or Jews, and their business is closed each year during theJewish holidays of Rosh Hashana, which in 1960 fell on Thursday and Friday,September 22 and 23; Yom Kippur, Saturday, October 1; and Sukkoth, Thursdayand Friday, October 6 and 7 and again October 13 and 14. These holidays, whichcommence at sundown the day before, occurred on approximately the same dates inprior years.Although not working, all employees had been paid for these holidaysin prior years and in 1960 except that in the latter year Anderson and Smith werenot paid for the four Sukkoth holidays, which began on October 6. (These last,itwill be recalled, were approximately a month after the visit by the union organizers.There is no issue concerning the October 1 holiday since that fell on Saturday, a non-work day.)The Company explained that other employers do not usually pay employees for thevarious religious holidays when they do not work; that these 7 days come at theheight of the season; and that it expects and has in the past received each year fromthese and its other employee or employees a partialquid pro quoin overtime workperformed without pay.The amount of such overtime, it was noted, is less, com-puted at overtime rates, than the holiday time and pay allowed.Negotiations between the Company and the Union broke down before the October6 and 7 holidays.Nathan Platovsky testified that the Union was angered and calledon the State mediation board.The Union's attitude can be gauged by the fact thaton October 10 some 30 or 40 of its people came into the Company's store, yellingand otherwise demonstrating. In the meantime, during the first week in October andafter the breakdown in negotiations, Anderson and Smith for the first time becameuncooperative, for example, going to wash and change clothes at 5 or 5:15 so thatthey were ready to leave at 5:30, instead of remaining at their work throughout.Smith even refused to take out a delivery because, he said, he would not be throughby the normal quitting time.The Company regarded Anderson as the leader of thepair, he being the senior. Smith allegedly did whatever Anderson told him (none ofthiswas denied), and the Company concluded that Anderson was leading Smith.While the General Counsel brought out that ,the two were acting in concert in theiruncooperativeness, this served no more than to show further that both were in-volved.Their concerted refusal to work overtime did not protect them in any rightto be paid when they thus refused to continue to cooperate.Here the Company made out a plausible defense for its failure to pay for theholidays in question.To meet this, Anderson testified that the holiday pay was not 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDin return for overtime worked.He did not question the charge of change in hisand Smith's attitude and work habits.But he testified that the Company had in facthabitually paid for overtime in the past, this presumably to show that the ex-planation was concocted and the failure to pay for the 4 days in October was dis-criminatory.Confronted with payrollrecords which showed no overtime pay atany time except for 2 weeks,Anderson now testified that overtime payments weremade in cash,in addition to the regular check which he normally received.We neednot concern ourselves with probabilities,business practice,or tax reasons forpaying employees in so informal and indefinite a manner.Anderson's testimonycan at best be described as uncertain.Apparently without accounting, the Companybought his supper but allegedly deducted for it;he could not say how many hoursof overtime he worked or was paid for,or how much he received.It should be noted that the Company did payfor overtime worked during theweeks ending August 19 (this was apparently before the Union'sorganizing drivewas begun)and September 9, 1960.While these two exceptions were not explained,the payments were listed on the payroll records and were not in cash.ThePlatovsky brothers(the father was in a hospital at the time of the hearing) im-pressed me as frank and ingenuous,and I credit their explanation for the withhold-ing of holiday pay, and Leo Platovsky's testimony that overtime was never paid forin cash.While this in itself is not determinative,it is relevant to note that,after theCompany learned on September 9 of Anderson's and Smith's union membership, itpaid them for the September 22 and 23 holidays.This is consistent with its ex-planation of refusal to pay only because they refused to continue to work overtime.In short,the terms and conditions of employment were not discriminatorily changedby the Company;rather, the employees first departed from the established practice,and the Company's action wasretaliatory(for the employees'acts on the job, nottheir union activities),understandable,and lawful.This proceeding may have been prompted by failure to date to arrive at acollective-bargaining agreement;but the evidence adduced does not warrent findingsof the violations alleged.Nor can counsel,however competent,provide proof ofviolation or sufficient basis for inference where the facts indicate the contrary.What-ever their legitimate concern,I find that the Company's representatives are guilelessand sincere,and that any preference that their employees not be organized was notexpressed in violative acts.Upon the basis of the above findings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning ofthe Act.2.District 65, Retail,Wholesale and Department Store Union,AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.The Company has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]Billings Local No. 1172 of United Brotherhood of Carpentersand Joiners of America,and Montana State Council of theUnited Brotherhood of Carpenters and Joiners of Americaand United Brotherhood of Carpenters and Joiners of AmericaandAnthony OcepekandThe Refinery Engineering Company,Billings Contractors Council,Inc., and Montana ContractorsAssociation,Inc., Parties to the Contracts.Cases Nos. 19-CB-518 and 19-CB-530. September 06,1961SUPPLEMENTAL DECISION AND ORDEROn February 16, 1961, the Board entered its Decision and Orderin this proceeding i in which it found that the Respondents had vio-1130 NLRB 307.133 NLRB No. 44.